Richardson, Judge,
delivered the opinion of the court.
The indictment in this case was properly quashed because it does not follow the law under which it was framed. The seventh section of the act regulating marriages prohibits the joining in marriage any male under the age of twenty-one years or female under the age of eighteen years, unless the parent or guardian, or other person under whose care or government such minor may be, shall be present and give consent thereto; or unless the minor applying shall produce a certificate in writing under the hand of the parent or parents or guardian, or, if such minor has no parent or guardian, then under the hand of the person .under whose care and government he or she may be.
*262The indictment does not allege that the minor did not produce a certificate of approbation from the proper person, but only that the defendant performed the marriage ceremony without “ then and there having the certificate or presence and consent of the parent or guardian or other person having the care and government of such.” Certificate of what ? The law does not require the person performing the ceremony to have a certificate, whether the parent or guardian is present or not; but it is sufficient that a proper certificate is produced by the minor. There is nothing in the indictment negativing the fact that the minor produced the necessary certificate.
The judgment will be affirmed with the concurrence of the other judges.